UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 3, 2010 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number 333-57925 Perkins & Marie Callender’s Inc. (Exact name of registrant as specified in its charter) Delaware 62-1254388 (State or other jurisdiction of incorporation or organization) (I.R.S. employer identification no.) 6075 Poplar Avenue, Suite 800, Memphis, TN (Address of principal executive offices) (Zip code) (901) 766-6400 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesRNo0 Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Check one: Large accelerated filer£ Accelerated filer £ Non-accelerated filerR (Do not check if a smaller reporting company) Smaller reporting company£ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes£NoR Number of shares of common stock outstanding as of November 17, 2010: 10,820. TABLE OF CONTENTS PART I — FINANCIAL INFORMATION Page Item 1. Financial Statements: Consolidated Statements of Operations (Unaudited) – Quarter and Year-to-Date Periods Ended October 3, 2010 and October 4, 2009 2 Consolidated Balance Sheets – October 3, 2010 (Unaudited) and December 27, 2009 3 Consolidated Statements of Cash Flows (Unaudited) – Year-to-Date Periods Ended October 3, 2010 and October 4, 2009 4 Notes to Consolidated Financial Statements (Unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Quantitative and Qualitative Disclosures about Market Risk 41 Item 4. Controls and Procedures 41 PART II — OTHER INFORMATION Item 1. Legal Proceedings 42 Item 1A. Risk Factors 42 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 42 Item 3. Defaults Upon Senior Securities 42 Item 4. Removed and Reserved 42 Item 5. Other Information 42 Item 6. Exhibits 42 SIGNATURE 43 Ex-31.1 Section 302 Certification of the CEO Ex-31.2 Section 302 Certification of the CFO Ex-32.1 Section 906 Certification of the CEO Ex-32.2 Section 906 Certification of the CFO Table of Contents PART I — FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS PERKINS & MARIE CALLENDER’S INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (In thousands) Quarter Quarter Year-to-Date Year-to-Date Ended Ended Ended Ended October 3, October 4, October 3, October 4, REVENUES: Food sales $ Franchise and other revenue Total revenues COSTS AND EXPENSES: Cost of sales (excluding depreciation shown below): Food cost Labor and benefits Operating expenses General and administrative Settlement with former owner - - Depreciation and amortization Interest, net Asset impairments and closed store expenses Other, net ) Total costs and expenses Loss before income taxes ) Benefit from (provision for) income taxes ) ) Net loss ) Less: net (loss) earnings attributable to non-controlling interests (9
